Citation Nr: 1334529	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-30-293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Northwest Central/Methodist University Hospital, to include transportation expenses, from February 10, 2008 through February 27, 2008.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel 



INTRODUCTION


The Veteran, who is also the appellant, had active service from November 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination of the Department of Veterans Affairs (VA), Medical Center (VAMC) in Memphis, Tennessee.

In his June 2009 substantive appeal, the Veteran requested that he be afforded a videoconference hearing before a Veterans Law Judge.  A December 2009 Report of Contact shows that the Veteran withdrew his hearing request.  

This case is REMANDED to the VAMC in Memphis, Tennessee via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran's claim for reimbursement was denied in June 2008 

In a November 2008 letter, A. S., M.D., a neurosurgeon and the Veteran's treating physician, opined that it was absolutely medically necessary that the Veteran be cared for at Methodist University Hospital and not the VA Hospital in Memphis, and he was certainly too ill to consider a transport to a facility 200 miles away, such as the VA hospital in Jackson, MS.  

The statement of the appellant's wife noted that the Veteran was covered under Medicare Part A.  While several of the medical bills submitted noted Medicare denied, the record does not clearly indicate to what extent Medicare paid for the hospital expenses at issue.  

The May 2009 statement of the case does not address the November 2008 statement of the case.  In addition, it was issued prior to the amendment to 38 C.F.R. §38 U.S.C.A. § 1725 in February 2010.  The new law removes and amends provisions in the prior version of 38 U.S.C.A. § 1725  that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who had insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances.  These provisions appear to have some potential retroactive application to claims filed before that date.  See also 38 C.F.R. §§ 17.1004 , 17.1005.

Accordingly, the case is remanded for the following action:

1.   The VAMC should send a VCAA notice letter to the Veteran informing him of the information and evidence generally required to substantiate a claim for payment or reimbursement of medical expenses under the amended 38 U.S.C.A. § 1725.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations and all evidence of record, to include the November 2008 letter of A. S., M.D.  If the benefit sought on appeal remains denied, the Veteran and his appointed representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



                  _________________________________________________
	K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

